Order issued October 6, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01524-CR
                      ________________________________________

                         TONY ANTHONY JOHNSON, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                  Before Chief Justice Wright and Justices Francis and Myers

       Based on the Court’s opinion of this date, we GRANT the May 18, 2014 motion of Niles

Illich for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the Court

to remove Niles Illich as counsel of record for appellant. We DIRECT the Clerk of the Court to

send a copy of this order and all future correspondence to Tony Anthony Johnson, TDCJ No.

0572566, Byrd Unit, 21 FM 247, Huntsville, Texas, 77320.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE